Name: Council Regulation (EEC) No 4095/88 of 16 December 1988 opening, allocating and providing for the administration of Community tariff quotas for beans (Phaseolus spp.), onions and sweet peppers originating in the Canary Islands (1989)
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  tariff policy
 Date Published: nan

 30. 12 . 88 Official Journal of the European Communities No L 363 / 13 COUNCIL REGULATION (EEC) No 4095/88 of 16 December 1988 opening, allocating and providing for the administration of Community tariff quotas for beans (Phaseolus spp.), onions and sweet peppers originating in the Canary Islands (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 4 of Protocol 2 annexed thereto, Having regard to the proposal from the Commission, Whereas , by virtue of Article 4 of Protocol 2 annexed to the Act of Accession and Article 2 of Council Regulation (EEC) No 1391 / 87 of 1 8 May 1 987 concerning certain adjustments to the arrangements applied to the Canary Islands (*), beans, onions and sweet peppers falling within CN codes ex 0708 20 10 , ex 0708 20 90, 0703 10 11 , 0703 10 19 or 0709 60 10 and originating in the Canary Islands qualify on import into the customs territory of the Community for reduced customs duties within the limits of annual Community tariff quotas ; whereas the quota volumes are as follows :  1 300 tonnes for beans (Phaseolus spp.) falling within CN codes ex 0708 20 10 or ex 0708 20 90,  8 000 tonnes for onions falling within CN codes 0703 10 11 or 0703 10 19 , and  16 605 tonnes for sweet peppers falling within CN code 0709 60 10 . Whereas for 1989 , the duties applicable within the limits of those tariff quotas are equal to 50% of the basic duties ; whereas , however, the products concerned qualify for exemption from import duties on import into that part of Spain which is included in the customs territory of the Community; whereas, where the said products are imported into Portugal , the quota duties applicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; whereas to qualify for the tariff quota the products in question must comply with certain marking and labelling conditions designed to prove their origin ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; whereas , in the light of these principles , allocation of the Community tariff quotas among the Member States would seem such as to preserve the Community nature of the quotas ; whereas in order to correspond as closely as possible to the real trend of the market for the products concerned the allocation should reflect the requirements of the Member States based on statistics of imports of those products originating in the Canary Islands during a representative reference period and on the economic outlook for the quota period in question ; Whereas , for 1989 , it is necessary to maintain the shares for the Member States given that the administrations of the Member States cannot create , by 1989, a technical and administrative basis for Community administration of the quota; whereas, however, it is possible, given the evolution of trade over the last few years , to provide for an increase in the Community reserve; Whereas , during the last three years for which statistics are available, imports of these products into each of the Member States were as follows: (tonnes) Member State ex 0708 20 10, ex 0708 20 90 Beans (Phaseolus spp.) 0703 10 11 , 0703 10 19 Onions 0709 60 10 Sweet peppers 1985 1986 1987 1985 1986 1987 1985 1986 1987 Benelux 720 674 526 1 000 120 47 13 054 8 263 6 887 Denmark 2   61   1 086 72 . 31 Germany 62 54 10 566 289 56 5 758 254 155 Greece          Spain 627  100 14 026  1 851 151  13 (*) OJ No L 133 , 22. 5 . 1987, p. 5 . No L 363 / 14 Official Journal of the European Communities 30 . 12 . 88 (tonnes) Member State ex 0708 20 10, ex 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 0703 10 11 , 0703 10 19 Onions 0709 60 10 Sweet peppers 1985 1986 1987 1985 1986 1987 1985 1986 1987 France Ireland Italy Portugal United Kingdom  .   45 17 2 46 1 1 21 2 458 445 273 1 067 1 006  7 284 8 903 8 912 Whereas during the last three years these products were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas under these circumstances , in the first phase, initial shares should be allocated only to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when imports actually take place in the latter; whereas these allocation arrangements will ensure the uniform application of the Common Customs Tariff; return to that reserve all the unused part of their initial quota and where relevant , additional shares , to prevent part of the Community tariff quota remaining unused in a Member State when it could be used in others; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and theGrand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION: Whereas , to allow for the trend of imports of the products concerned in the various Member States , each quota volume should be divided into two parts , the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of those Member States which have used up their initial shares and any requirements which might arise in the other Member States ; whereas , to afford importers in each Member State some degree of certainty, an appropriate level for the first part of the Community quotas would , in the present circumstances , be 60% of each quota volume; Article 1 1 . ( a ) From 1 January to 31 December 1989 the customs duties applicable to imports into the Community for the following products originating in the Canary Islands shall be suspended at the levels indicated and within the limits of Community tariff quotas as below: Whereas if, during the quota period, the Community reserve is almost totally used up , it is vital thatMember States should (tonnes) Order No CN code Description Amount of quota ( tonnes) Rate of duty (% &gt; 09.0423 ex 0708 20 10 ex 0708 20 90  Beans (Phaseolus spp .):   from 1 October to 30 June   from 1 July to 30 September J  Onions: 1 300  From 1 January to 30 June: 8,2% , minimum ECU 1,2/ 100 kg /net  From 1 July to 30 September : 10,8% , minimum ECU 1,2 / 100 kg/net  From 1 October to 31 December : 8,2% , minimum ECU 1,2 / 100 kg/net 09.0425 0703 10 11 0703 10 19    Seed "1    Other J 8 000 7,6% 09.0427 0709 60 10   Sweet peppers 16 605 4,0% 30. 12 . 88 Official Journal of the European Communities No L 363 / 15 6 640 tonnes of sweet peppers falling within CN code 0709 60 10 . 4 . If an importer gives notification of imminent imports ofone of the products in question into another Member State which has not taken part in the initial allocation or has used up its initial share and which applies to take advantage of the corresponding quota the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve so permits . 5 . Without prejudice to Article 3 , the amounts drawn in accordance with paragraph 4 shall be valid until the end of the period to which the quota applies . (b ) Within the limits of these tariff quotas, the said products shall be exempt from customs duties on import into that part of Spain which is included in the customs territory of the Community; (c ) Within the limits of these tariff quotas , the Portuguese Republic shall apply customs duties calculated according to the relevant provisions of the Act of Accession and the Regulations relating thereto . 2 . Without prejudice to the relevant provisions applicable as regards quality standards , products covered by this Regulation cannot qualify under the tariff quotas unless , at the time of their presentation to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community , they are presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another official Community language , in a clearly visible and perfectly legible form . Article 2 1 . The tariff quotas laid down in Article 1 shall be divided into two instalments . 2 . The first part of each quota , respectively 780, 4 800 and 9 965 tonnes, shall be allocated among certain Member States ; the quota shares , valid until 31 December 1989 , shall be as follows : ( a ) Beans (Phaseolus spp .) falling within CN code ex 0708 20 10 and ex 0708 20 90 : Benelux Germanv 379 tonnes , 26 tonnes . Article 3 1 . Once at least 80 % of the reserve of the tariff quota as defined in Article 2 ( 3 ) is used up , the Commission shall notify the Member States . 2 . It shall also , in this case , notify the Member States of the date from which shares drawn from the Community reserve must be dealt with in accordance with the following provisions . If an importer submits in a Member State a declaration for release for free circulation including an application for preferential treatment for a product referred to under this Regulation , and if that declaration is accepted by the customs authorities , the Member State concerned shall inform the Commission and draw from the reserve referred to in Article 2 ( 3 ) a quantity corresponding to these requirements . Applications to draw on the quota volume, showing the date of acceptance of the above declaration, must be forwarded to the Commission without delay . Withdrawals shall be granted by the Commission on the basis of the date when the declaration for release for free circulation was accepted by the customs authorities of the Member State concerned, in so far as the available balance so permits . If a Member State does not use up the quantities drawn , it shall return them as soon as possible to the reserve . If the quantities applied for are greater than the available balance of the reserve they shall be allocated pro rata. Member States shall be informed by the Commission by the same procedures . 3 . Within three working days from the date mentioned in paragraph 2, the Member States shall be obliged to return to the reserve all the unused part of their initial and, where applicable , additional shares within the meaning ofArticle 5 (3 ) and (4). Spain 143 tonnes , United Kingdom 232 tonnes ; (b ) Onions falling within CN code 0703 10 11 and 0703 10 19 : Benelux 278 tonnes , Denmark 15 tonnes , Germany 217 tonnes , Spain 3 782 tonnes, France 15 tonnes, United Kingdom 493 tonnes; (c) sweet peppers falling within CN code 0709 60 10: Benelux 4 616 tonnes , Denmark 194 tonnes , Germany 1 010 tonnes , Spain 27 tonnes , France 11 tonnes , United Kingdom 4 107 tonnes. 3 . The second part of each quota shall be as follows and shall constitute the corresponding Community reserve :  520 tonnes of beans (Phaseolus spp .) falling within CN codes ex 0708 20 10 and ex 0708 20 90 ,  3 200 tonnes of onions falling within CN codes 0703 10 11 and 0703 10 19 , No L 363 / 16 Official Journal of the European Communities 30 . 12 . 88 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their quota shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , shall inform each State of the extent to which the reserves have been used up . It shall inform the Member States of the amounts in these reserves after quantities have been returned thereto pursuant to Article 3 . It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end, shall notify the amount of that balance to the Member State making the last drawing. Article 6 At the Commission's request , theMember States shall inform it of imports actually charged against their shares .Article 5 1 . TheMember States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community tariff quotas. Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS